Citation Nr: 1014675	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected coronary artery disease.

2.  Entitlement to an initial compensable evaluation for 
service-connected peripheral neuropathy of the upper 
extremities for the portion of the appeal period prior to 
July 28, 2009.

3.  Entitlement to an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the upper 
extremities for the portion of the appeal period from July 
28, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In May 2005, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

Notably, this claim was previously denied by the Board in 
October 2005, but the appellant appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  
Subsequently, in a November 2007 order, the Court vacated and 
remanded the case to the Board for consideration of whether 
the Veteran's hypertension was related to coronary artery 
disease and so the Veteran could undergo a compensation and 
pension examination for his peripheral neuropathy of the 
upper extremities.  The Board then remanded the appeal to the 
RO in May 2009 for further development of the record.  The 
requested action has been completed, and the case has been 
returned to the Board for further appellate consideration.
  
  

FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's currently diagnosed hypertension was caused by or 
aggravated by his service-connected coronary artery disease.  

2.  The Veteran's peripheral neuropathy of the upper 
extremities is manifested by occasional numbness and 
tingling, some intermittent pain, diminished sensation, and 
poor discrimination between sharp and dull sensations in his 
left radial distribution.  


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
the Veteran's service-connected coronary artery disease.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2009). 

2.  The criteria for an evaluation of 10 percent for service-
connected peripheral neuropathy of the upper extremities have 
been approximated for the portion of the appeal period prior 
to July 28, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, 
Diagnostic Code 8515 (2009).  

3.  The criteria for an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the upper 
extremities have not been met or approximated for the portion 
of the appeal period from July 28, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8515 
(2009).  
  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In May 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claims.  Specifically, the 
Board ordered the AMC to provide the Veteran with a 
cardiovascular examination for his hypertension, including a 
discussion regarding whether the Veteran's "hypertensive 
arteriosclerotic heart disease" diagnosis indicates that his 
hypertension was caused by or aggravated by his coronary 
artery disease, and a neurological examination in order to 
ascertain the current nature and extent of the Veteran's 
bilateral peripheral neuropathy of the upper extremities.  A 
remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  When remand orders 
are not complied with, the Board must ensure compliance.  
However, only substantial compliance, not strict compliance, 
is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA 
afforded the Veteran with a compensation and pension 
examination in July 2009 for both his hypertension and 
peripheral neuropathy.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the May 2009 
remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In January 2003, January 2004, and August 2009 
correspondence, the RO/AMC described the types of evidence 
that the Veteran should submit in support of his claims.  The 
RO/AMC also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The Board notes that the Veteran was 
not provided notice regarding the evidence and information 
necessary to establish a disability rating and effective date 
in accordance with Dingess v. Nicholson.  19 Vet. App. 473, 
484 (2006).  However, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension as 
secondary to coronary artery disease. Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).
  
Moreover, the Board finds that if the Veteran was not 
provided adequate VCAA notice in compliance with 38 U.S.C.A. 
§ 5103(a) with respect to his claims, that such procedural 
defect does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims after reading the July 2003 rating decision, May 2004 
statement of the case, October 2005 Board decision, November 
2007 Court of Appeals for Veterans Claims decision, May 2009 
Board remand, and January 2010 supplemental statement of the 
case.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007).  Moreover, the Board finds that through his writings 
to VA, his statements to his VA examiners, through his 
personal hearing testimony, and his successful appeal to the 
Court, the Veteran demonstrated actual knowledge of the laws 
and regulations governing his claims.  Id.  

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to a higher 
evaluation for service-connected peripheral neuropathy of the 
upper extremities arises from an initial disability rating, 
the Board finds that no discussion of VA's compliance with 
the notice elements outlined in Vazquez is necessary in this 
case.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
April 2003 and July 2009, obtained the Veteran's VA and 
private medical records to the extent possible, and 
associated the Veteran's service treatment records (STRs) 
with the claims file.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are, 
collectively, more than adequate, as the examinations were 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  Both examinations 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities.   

Besides the aforementioned private treatment records, the 
Veteran has not made the RO, AMC, or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Hypertension

The Veteran contends that he is entitled to service 
connection for hypertension as secondary to his service-
connected coronary artery disease.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, the comments to the regulation made 
clear that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non- service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant. 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

In the present case, the medical evidence of record shows 
that the Veteran currently suffers from hypertension as he 
was originally diagnosed with the disorder as early as 
December 1989 and has received treatment for it since that 
diagnosis.  However, the competent medical evidence of record 
does not show that the Veteran's current hypertension is 
related to his service-connected coronary artery disease.  In 
so finding, the Board recognizes that the Veteran's first 
compensation and pension examiner found in April 2003 that a 
combination of the Veteran's diabetes mellitus, hypertension, 
and hyperlipidemia had caused accelerated atherosclerosis.  
Expounding on this opinion, the Veteran's second compensation 
and pension examiner concluded in July 2009 that the 
Veteran's essential hypertension was not caused by or 
aggravated by his coronary artery disease.  The examiner 
further explained that the Veteran's hypertension preceded 
the onset of his coronary artery disease by seven years and 
is the primary risk factor for coronary artery disease.  
Furthermore, since the Veteran also had diabetes mellitus for 
many years prior to the onset of his coronary artery disease, 
the examiner found that it was likely that the combination of 
hypertension and diabetes led to coronary artery disease.  
Finally, the examiner explained that the term "hypertensive 
arteriosclerotic heart disease" refers to atherosclerosis of 
the coronary arteries primarily due to the effects of 
longstanding hypertension, but it does not imply coronary 
artery disease as the cause of hypertension.  

Although the Veteran submitted many private medical records, 
he did not submit any competent opinions stating that his 
hypertension was caused by or aggravated by his coronary 
artery disease.  Therefore, the compensation and pension 
examiners' opinions are the only competent medical opinions 
of record.  The July 2009 examiner specifically considered 
the Veteran's medical history and explained the term 
"hypertensive arteriosclerotic heart disease."  Most 
importantly, the examiner ruled out coronary artery disease 
as a causative or aggravating mechanism for the Veteran's 
hypertension.  Once again, the Board finds that the 
compensation and pension examiners' opinions are adequate. 

Thus, the competent evidence of record does not show that the 
Veteran's hypertension was caused by or aggravated by his 
service-connected coronary artery disease.  In light of the 
fact that the record is absent of an express opinion holding 
that that the Veteran's hypertension was caused by or 
aggravated by his service-connected coronary artery disease 
and after a review of the competent medical evidence as a 
whole, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim for secondary service 
connection.  Therefore, an award of service connection for 
hypertension on a secondary basis is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     




Peripheral Neuropathy of the Upper Extremities

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has evaluated the Veteran's peripheral neuropathy of 
the upper extremities separately under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, which concerns paralysis of the median 
nerve.  Originally, the RO assigned a noncompensable 
evaluation in a July 2003 rating decision for both 
extremities.  This rating was continued by a May 2004 rating 
decision but increased to 10 percent disabling in each 
extremity by a January 2010 rating decision.  The Veteran 
claims that he is entitled to a higher evaluation for both 
upper extremities.    
For mild incomplete paralysis of either extremity, a 10 
percent evaluation is assigned.  In moderate incomplete 
paralysis cases, a 30 percent evaluation is warranted, and a 
50 percent evaluation is warranted for severe incomplete 
paralysis. 

At the Veteran's April 2003 compensation and pension 
examination, he complained of some numbness and tingling in 
his feet and both hands.  An EMG consult a month later found 
electrophysiological evidence consistent with peripheral 
neuropathy of the lower extremities with axonal and 
demyelinating features affecting motor and sensory nerves.  

Then, the Veteran complained of occasional tingling and 
persistent numbness with intermittent pain in the fingers and 
hands for many years at his July 2009 compensation and 
pension examination.  Over time, the Veteran felt that he has 
experienced a gradual progression of the weakness in his 
hands and a gradual worsening of the numbness, tingling, and 
pain.  He was not taking any medications and had not had any 
EMG or nerve conduction testing of the upper extremities.  
More specifically, the Veteran claimed the severity of his 
numbness and tingling ranged from 2/10 to 8-9/10, which he 
further described as intermittent severe pain in the same 
distribution as the numbness and tingling involving the 
entire area of all the fingers and the entire hand to the 
wrist level on both arms.  The Veteran also claimed that the 
severe pain would shoot into his forearm in a varying 
pattern, but it was usually localized to his hands and 
fingertips.  

The Veteran reported that the numbness and tingling made it 
difficult for him to cut his food and caused him to drop 
objects requiring fine motor manipulation, such as pens and 
utensils.  Otherwise, he was able to groom himself him and 
drive independently and did not require any specially 
modified utensils.  Upon examination, the examiner found that 
all of the Veteran's fingers and the dorsal aspect of both 
hands were "somewhat puffy" and there was no gross wasting 
of the upper extremity musculature other than interosseous 
wasting mostly in the right hand.  His strength against 
resistance was 5/5 except for interosseous strength against 
resistance on the right hand, which was diminished at 4/5.  
The Veteran's grip strength was normal in both hands, he had 
normal coordination of his thumbs and fingers with slow and 
deliberate movements, and he was able to fully oppose his 
thumb to the palmar crease in both hands.  The Veteran could 
make a fist with both hands.  Furthermore, his sensation to 
vibration and light touch were intact.  However, the 
Veteran's reflexes were 1+ at the triceps, biceps, and 
brachioradialis tendons on both arm, his sensation to 
pinprick was diminished over the left hand in the radial 
distribution, and he had poor discrimination between sharp 
and dull sensations in the left radial distribution.  
Finally, the Veteran refused to have EMG nerve conduction 
testing of his upper extremities.  

The examiner concluded that the Veteran's peripheral 
neuropathy of the bilateral upper extremities was clinically 
mild to moderate in severity and most evident in the right 
radial nerve distribution.  Although the Veteran refused the 
EMG nerve conduction testing, the examiner stated that it is 
highly unusual to have a diffuse sensory and motor 
polyneuropathy in the lower extremities that does not also 
affect the upper extremities.  

In reviewing the above evidence, the Board finds that the 
Veteran's peripheral neuropathy more closely approximated 
mild incomplete paralysis than moderate incomplete paralysis 
for the entire appeal period.  The Veteran's peripheral 
neuropathy caused occasional numbness and tingling in his 
upper extremities, as well as some intermittent pain.  
Additionally, the Veteran's biggest disability was diminished 
sensation and poor discrimination between sharp and dull 
sensations in his left radial distribution.  The Board 
observes that the rating criteria dictate that when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Yet, the Veteran's 
strength against resistance was almost unaffected, his grip 
strength was normal, his coordination was normal, and his 
reflexes were 1+.  Although the Veteran had trouble cutting 
his food, his test results show that his neuropathy has 
caused minimal incomplete paralysis, as demonstrated by his 
strength, reflexes, and coordination.  The Board acknowledges 
that the words "slight," "moderate," and "severe" are 
not defined in the VA Schedule for Rating Disabilities and 
notes that use of terminology such as "mild to moderate" by 
VA examiners and others is merely an element of evidence to 
be considered by the Board rather than dispositive of an 
issue.  That is, it is the Board's responsibility to evaluate 
all the medical evidence and determine the appropriate rating 
that would compensate the Veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 
4.6 (2009).  Therefore, the Board finds that the Veteran's 
symptoms are productive of only a mild incomplete paralysis 
because the Veteran's tests indicated normal strength, 
coordination, and reflexes and his biggest disability was 
minor sensory deficiencies.  The Board further finds that the 
criteria for 10 percent, and no higher, for peripheral 
neuropathy of the right and left upper extremities have been 
met.  To that extent, the Veteran's claim is granted. 

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.





	(CONTINUED ON NEXT PAGE)








ORDER

1.  Entitlement to service connection for hypertension as 
secondary to service-connected coronary artery disease is 
denied.

2.  Entitlement to an initial evaluation of 10 percent for 
service-connected peripheral neuropathy of the upper 
extremities for the portion of the appeal period prior to 
July 28, 2009, is granted.

3.  Entitlement to an evaluation higher than 10 percent for 
service-connected peripheral neuropathy of the upper 
extremities for the portion of the appeal period from July 
28, 2009, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


